Exhibit 10.2



Execution Version

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of July 31, 2020

made by

AXCELIS TECHNOLOGIES, INC.

and the other Grantors referred to herein,



in favor of



SILICON VALLEY BANK,

as Administrative Agent









--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page







SECTION 1.

DEFINED TERMS.

1

1.1

Definitions.

1

1.2

Other Definitional Provisions

5







SECTION 2.

GUARANTEE.

5

2.1

Guarantee

5

2.2

Right of Contribution

6

2.3

No Subrogation

6

2.4

Amendments, etc

7

2.5

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

7

2.6

Reinstatement

10

2.7

Payments

10

2.8

Keepwell

10







SECTION 3.

GRANT OF SECURITY INTEREST

10

3.1

Grant of Security Interests

10

3.2

Grantors Remains Liable

11

3.3

Perfection and Priority.

11







SECTION 4.

REPRESENTATIONS AND WARRANTIES

13

4.1

Title; No Other Liens

13

4.2

Perfected Liens

13

4.3

Jurisdiction of Organization; Chief Executive Office and Locations of Books

13

4.4

Inventory and Equipment

13

4.5

Farm Products

13

4.6

Pledged Collateral

14

4.7

Investment Accounts

14

4.8

Receivables

15

4.9

Intellectual Property

15

4.10

Instruments

15

4.11

Letter of Credit Rights

15

4.12

Commercial Tort Claims

15







SECTION 5.

COVENANTS

16

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

16

5.2

Maintenance of Insurance

16

5.3

Maintenance of Perfected Security Interest; Further Documentation

16

5.4

Changes in Locations, Name, Etc

16

5.5

[Reserved]

17

5.6

Instruments; Investment Property

17

5.7

Securities Accounts; Deposit Accounts

18

5.8

Intellectual Property

19

5.9

[Reserved]

20

5.10

Defense of Collateral

20

5.11

Preservation of Collateral

20

5.12

Compliance with Laws, Etc

20

5.13

Location of Books and Chief Executive Office

20

5.14

Location of Collateral

20





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page







5.15

Maintenance of Records

20

5.16

[Reserved].

20

5.17

[Reserved].

20

5.18

Expenses

20

5.19

[Reserved]

21

5.20

Chattel Paper

21

5.21

Commercial Tort Claims

21

5.22

Letter-of-Credit Rights

21

5.23

Shareholder Agreements and Other Agreements

21

5.24

Government Receivables

21







SECTION 6.

REMEDIAL PROVISIONS

22

6.1

Certain Matters Relating to Receivables

22

6.2

Communications with Obligors; Grantors Remain Liable

22

6.3

Investment Property

23

6.4

Proceeds to be Turned Over To Administrative Agent

24

6.5

Application of Proceeds

24

6.6

Code and Other Remedies

24

6.7

Certain Matters Relating to “Evaluation Systems”

25

6.8

Intellectual Property License

25

6.9

Deficiency

26







SECTION 7.

THE ADMINISTRATIVE AGENT

26

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

26

7.2

Duty of Administrative Agent

27

7.3

Authority of Administrative Agent

27







SECTION 8.

MISCELLANEOUS

28

8.1

Amendments in Writing

28

8.2

Notices

28

8.3

No Waiver by Course of Conduct; Cumulative Remedies

28

8.4

Enforcement Expenses; Indemnification.

28

8.5

Successors and Assigns

29

8.6

Set Off

29

8.7

Counterparts

29

8.8

Severability

29

8.9

Section Headings

29

8.10

Integration

29

8.11

GOVERNING LAW

29

8.12

Submission to Jurisdiction; Waivers

30

8.13

Acknowledgements

30

8.14

Additional Grantors

30

8.15

Releases.

30

8.16

WAIVER OF JURY TRIAL

31

8.17

Patriot Act

31





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

SCHEDULES

    



Schedule 1



[Reserved]

Schedule 2



Investment Property

Schedule 3



Perfection Matters

Schedule 4



Jurisdictions of Organization and Chief Executive Offices, etc.

Schedule 5



Equipment and Inventory Locations

Schedule 6



Intellectual Property

Schedule 7



Letter of Credit Rights

Schedule 8



Commercial Tort Claims













ANNEXES











Annex 1



Form of Assumption Agreement

Annex 2



Form of Pledge Supplement





iii

--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of July 31,
2020, is made by the signatory hereto (together with any other entity that may
become a party hereto as provided herein, each a “Grantor” and, collectively,
the “Grantors”), in favor of SILICON VALLEY BANK, as administrative agent and
collateral agent (together with its successors, in such capacities, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among AXCELIS
TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Grantors;

WHEREAS, the Cash Management Banks may enter into Cash Management Agreements
with the Grantors;

WHEREAS, each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement, the Cash Management Agreements,
and from the Specified Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement in favor of the Administrative Agent
for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.     Defined Terms.

1.1        Definitions.

(a)         Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to such terms
in the Credit Agreement, and the following terms are used herein as defined in
the UCC:  Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights, Money,
Securities Account and Supporting Obligation.

(b)         The following terms shall have the following meanings:

“Administrative Agent”:  as defined in the preamble hereto.

“Agreement”:  as defined in the preamble hereto.



1

--------------------------------------------------------------------------------

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including:  (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower”:  as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyright License”:  any written agreement which (a) names a Grantor as
licensor or licensee (including those listed on Schedule 6), or (b) grants any
right under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and (b) the right to obtain any renewals thereof.

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Excluded Account”: any Deposit Account or Securities Account (a) the sole
purpose of which is for funding payroll, workers’ compensation claims, 401(k)
benefits, health care benefits, retirement benefits or other employee benefits,
or which is a withholding tax or fiduciary account or similar operational
disbursement account, (b) the sole purpose of which is for funding escrow
arrangements or holding funds owned by persons other than a Group Member, (c)
which is a zero-balance account, (d) any account that, when combined with the
account balance of all other accounts (other than Deposit Accounts and
Securities Accounts described in clauses (a) and (b) above) over which the
Administrative Agent does not have “control” (within the meanings of Section
8-106 and 9-106 of the UCC), has a balance of less than $1,000,000 or (e)
Deposit Accounts or Securities Accounts, established as security for
Indebtedness secured by a Lien permitted under Section 7.3(l)(i) of the Credit
Agreement.

“Excluded Assets”:  collectively,

(a)         Equipment owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease Obligation not prohibited by the terms of the Credit Agreement if
the contract or other agreement pursuant to which such Lien is granted



2

--------------------------------------------------------------------------------

(or the documentation providing for such purchase money obligation or Capital
Lease Obligation) validly prohibits the creation of any other Lien on such
Equipment and proceeds of such Equipment;

(b)         any Collateral with respect to which the Administrative Agent has
determined, in consultation with the Borrower, that the costs of obtaining a
security interest in such Collateral are excessive in relation to the benefits
provided to the Secured Parties by such security interest;

(c)         any real property leasehold interests of any Grantor and the
Borrower’s real property located at 25 Sam Fonzo Drive, Beverly, Massachusetts;

(d)         margin stock (within the meaning of Regulation U issued by the
Board) to the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(e)         any Capital Stock (other than Capital Stock of a Subsidiary) if the
granting of a security interest in such Capital Stock is prohibited by the
applicable joint venture, shareholder, stock purchase or similar agreement
(after giving effect to the UCC or any other applicable law (including the
Bankruptcy Code) or principles of equity);

(f)         motor vehicles and other equipment covered by certificates of title;

(g)         Excluded Accounts;

(h)         capital stock of any direct Foreign Subsidiary that is not a Loan
Party (other than Capital Stock representing up to 66% of the total outstanding
voting Capital Stock and 100% of the non-voting Capital Stock of any such
Foreign Subsidiary); and

(j)          any property to the extent that such grant of a security interest
is prohibited by any Requirement of Law of a Governmental Authority or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
(i) to the extent that the terms in such contract, license, instrument or other
document providing for such prohibition, breach, default or termination, or
requiring such consent are not permitted under the terms and conditions of the
Credit Agreement or (ii) to the extent that such Requirement of Law or the term
in such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that a security interest in favor of the Administrative Agent
shall automatically attach immediately at such time as such Requirement of Law
is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law.  After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral;

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).



3

--------------------------------------------------------------------------------

“Fraudulent Transfer Laws”: as defined in Section 2.1(b).

“Grantor”:  as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, the Patent Licenses and the Trademark Licenses.

“Investment Account”:  any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”:  the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
Excluded Assets), and (b) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Collateral.

“Issuer”:  with respect to any Investment Property, the issuer of such
Investment Property.

“Patent License”:  any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right under a Patent, including
the right to manufacture, use or sell any invention covered in whole or in part
by such Patent, including any such agreements referred to on Schedule 6.

“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”:  (a) any and all Pledged Stock and any and all Pledged
Notes; (b)  all other Investment Property of any Grantor; (c) all warrants,
options or other rights entitling any Grantor to acquire any interest in Capital
Stock or other securities of the direct or indirect Subsidiaries of such Grantor
or of any other Person; (d) all Instruments; (e) all securities, property,
interest, dividends and other payments and distributions issued as an addition
to, in redemption of, in renewal or exchange for, in substitution or upon
conversion of, or otherwise on account of, any of the foregoing; (f) all
certificates and instruments now or hereafter representing or evidencing any of
the foregoing; (g) all rights, interests and claims with respect to the
foregoing, including under any and all related agreements, instruments and other
documents; and (h) all cash and non-cash proceeds of any of the foregoing, in
each case whether presently existing or owned or hereafter arising or acquired
and wherever located, and as from time to time received or receivable by, or
otherwise paid or distributed to or acquired by, any Grantor; provided that
Pledged Collateral shall not include Excluded Assets.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”:  all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 (as amended or supplemented from time to time); provided that, in no
event shall Pledged Stock include any Excluded Assets.



4

--------------------------------------------------------------------------------

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”:  collectively, the “Obligations”, as such term is defined
in the Credit Agreement.

“Trademark License”:  any written agreement which (a) names a Grantor as
licensor or licensee and (b) grants to such Grantor any right to use any
Trademark, including any such agreement referred to on Schedule 6.

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2        Other Definitional Provisions.  The rules of interpretation set forth
in Section 1.2 of the Credit Agreement are by this reference incorporated
herein, mutatis mutandis, as if set forth herein in full.

SECTION 2.      Guarantee.

2.1        Guarantee.

(a)         Each Grantor who has executed this Agreement as of the date hereof,
together with each Subsidiary of any Grantor who accedes to this Agreement as a
Grantor after the date hereof pursuant to Section 6.12 of the Credit Agreement
or otherwise (each a “Guarantor” and, collectively, the “Guarantors”), hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the other Loan Parties when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations.  In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows:

(i)          each Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Guarantor and shall not be contingent
upon the Administrative Agent’s or any Secured Party’s exercise or enforcement
of any remedy it or they may have against the Borrower, any Guarantor, any other
Person, or all or any portion of the Collateral; and



5

--------------------------------------------------------------------------------

(ii)        the Administrative Agent may enforce this guaranty notwithstanding
the existence of any dispute between any of the Secured Parties and the Borrower
or any other Guarantor with respect to the existence of any Event of Default.

(b)         Any term or provision of this Agreement or any other Loan Document
to the contrary notwithstanding, the maximum aggregate amount for which any
Guarantor shall be liable hereunder shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Agreement or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
requirements of Applicable Law relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and the Bankruptcy Code or any applicable provisions of
comparable requirements of Applicable Law) (collectively, “Fraudulent Transfer
Laws”). Any analysis of the provisions of this Agreement for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.2, and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under this
Agreement.

(c)         Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

(d)         The guarantee contained in this Section 2 shall remain in full force
and effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e)         No payment made by the Borrower, any Guarantor, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder
until the Discharge of Obligations.

2.2        Right of Contribution.  If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3        No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to the Discharge of Obligations, such amount shall be held by such



6

--------------------------------------------------------------------------------

Guarantor in trust for the Administrative Agent and the other Secured Parties,
shall be segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied in such order as set forth
in Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.

2.4        Amendments, etc. with respect to the Secured Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, and the Credit Agreement, the other Loan
Documents, the Specified Swap Agreements, the Cash Management Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all of the Lenders, as the case may be) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Secured Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.5        Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents.  Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, increased,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors on
the one hand, and the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor further waives:

(a)         diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Borrower or any of the other Guarantors
with respect to the Secured Obligations;

(b)         any right to require any Secured Party to marshal assets in favor of
the Borrower, such Guarantor, any other Guarantor or any other Person, to
proceed against the Borrower, any other Guarantor or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Secured Obligations or
to comply with any other provisions of Section 9-611 of the UCC (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Secured Party whatsoever;

(c)         the defense of the statute of limitations in any action hereunder or
for the collection or performance of the Secured Obligations;



7

--------------------------------------------------------------------------------

(d)         any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower, such Guarantor or any other
Person;

(e)         any defense based upon the Administrative Agent’s or any Secured
Party’s errors or omissions in the administration of the Secured Obligations;

(f)         any rights to set-offs and counterclaims; and

(g)         without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law that limit the liability of or exonerate guarantors
or sureties, or which may conflict with the terms of this Agreement, including
all rights and defenses (i) arising out of an election of remedies by any
Secured Party, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Guarantor’s rights of subrogation and reimbursement against any applicable
Loan Party by the operation of Section 580 or 726 of the California Code of
Civil Procedure or otherwise, and (ii) relating to any suretyship defenses
available to it under the California UCC or any other applicable law, including
any rights and defenses which are or may become available to such Guarantor by
reason of California Civil Code Sections 1432, 2787 through 2855, 2899, and 3433
or California Code of Civil Procedure Sections 580 or 726.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (1) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party, (2) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any other Secured Party, (3) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (4) any Insolvency Proceeding
with respect to the Borrower, any Guarantor or any other Person, (5) any merger,
acquisition, consolidation or change in structure of the Borrower, any Guarantor
or any other Person, or any sale, lease, transfer or other disposition of any or
all of the assets or Capital Stock of the Borrower, any Guarantor or any other
Person, (6) any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and rights under this Agreement or the other Loan
Documents, including any Secured Party’s right to receive payment of the Secured
Obligations, or any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and to any of the Collateral, (7) any Secured
Party’s vote, claim, distribution, election, acceptance, action or inaction in
any Insolvency Proceeding related to any of the Secured Obligations, and (8) any
other guaranty, whether by such Guarantor or any other Person, of all or any
part of the Secured Obligations or any other indebtedness, obligations or
liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto.  Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or



8

--------------------------------------------------------------------------------

right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

Each Guarantor acknowledges that all or any portion of the Secured Obligations
may now or hereafter be secured by a Lien or Liens upon real property owned or
leased by any Borrower or any other Guarantor and evidenced by certain documents
including, without limitation, deeds of trust and assignments of rents. Any
Secured Party may, pursuant to the terms of said real property security
documents and applicable law, foreclose under all or any portion of one or more
of said Liens by means of judicial or nonjudicial sale or sales. Each Guarantor
agrees that any Secured Party may exercise whatever rights and remedies it may
have with respect to said real property security, all without affecting the
liability of any Guarantor hereunder, except to the extent such Secured Party
realizes payment by such action or proceeding. No election to proceed in one
form of action or against any party, or on any obligation shall constitute a
waiver of any Secured Party’s right to proceed in any other form of action or
against any Guarantor or any other Person, or diminish the liability of any
Guarantor, or affect the right of such Secured Party to proceed against any
Guarantor for any deficiency, except to the extent such Secured Party realizes
payment by such action, notwithstanding the effect of such action upon any
Guarantor’s rights of subrogation, reimbursement or indemnity, if any, against
any Borrower, any other Guarantor or any other Person.  Without limiting the
generality of the foregoing, each Guarantor expressly waives, to the extent
permitted by law, all rights, benefits and defenses (other than payment in
full), if any, applicable or available to such Guarantor.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (A) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (B) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (C) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (D) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (E) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (F) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrower or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case of clauses (A) through (F), as the Secured Parties may deem
advisable, and without impairing, abridging, releasing or affecting this
Agreement.



9

--------------------------------------------------------------------------------

2.6        Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
reduced in an amount or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, administrator,
administrative receiver, executor, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any such Guarantor or any substantial part
of its respective property, or otherwise, all as though such payments had not
been made.

2.7        Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without setoff or counterclaim in
Dollars at the Funding Office.

2.8        Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Secured
Obligations under Specified Swap Agreements (provided that, each Qualified ECP
Guarantor shall only be liable under this Section 2.8 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.8 or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section 2.8 shall remain in full force and effect until the Discharge of
Obligations.  Each Qualified ECP Guarantor intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3.     GRANT OF SECURITY INTEREST

3.1        Grant of Security Interests.  Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (whether now existing or
arising hereafter):

(a)         all Accounts;

(b)         all Chattel Paper;

(c)         all Commercial Tort Claims (including as set forth on Schedule 8
hereto);

(d)         all Deposit Accounts and all Securities Accounts (other than
Excluded Accounts);

(e)         all Documents;

(f)         all Equipment;

(g)         all Fixtures;

(h)         all General Intangibles;



10

--------------------------------------------------------------------------------

(i)          all Goods;

(j)          all Instruments;

(k)         all Intellectual Property, including, without limitation, Copyright
Licenses, Trademark Licenses and Patent Licenses;

(l)          all Inventory;

(m)        all Investment Property (including all Pledged Collateral);

(n)         all Letter-of-Credit Rights; Letters of Credit (as defined in the
UCC), Promissory Notes (as defined in the UCC), and Drafts (as defined in the
UCC);

(o)         all Money;

(p)         all Receivables;

(q)         all Books and records pertaining to the Collateral

(r)         all other property not otherwise described above; and

(s)         to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; provided, however, that notwithstanding anything to the contrary
contained in clauses (a) through (r) above, the security interests created by
this Agreement shall not extend to, and the term “Collateral” (including all of
the individual items comprising Collateral) shall not include, any Excluded
Assets.

3.2        Grantors Remains Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights granted to the Administrative Agent
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts, agreements and other documents included in the
Collateral, and (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any such contracts, agreements and
other documents included in the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.

3.3        Perfection and Priority.

(a)         Financing Statements.  Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property of such Grantor, assignments, fixture filings,
affidavits, reports notices and all other documents and instruments, in such
form and in such offices as the Administrative Agent or the Required Lenders



11

--------------------------------------------------------------------------------

reasonably determine necessary to perfect and continue perfected, maintain the
priority of or provide notice of the Administrative Agent’s security interest in
the Collateral under and to accomplish the purposes of this Agreement, subject
to Section 7.3 of the Credit Agreement.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements.

(b)         Filing of Financing Statements.  Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested in writing by the Administrative Agent.

(c)         Transfer of Security Interest Other Than by Delivery.  If for any
reason Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be reasonably necessary or as shall
be reasonably requested in writing from time to time by the Administrative Agent
to perfect a first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent for itself and on behalf of and for the
ratable benefit of the other Secured Parties pursuant to the UCC, subject to
Section 7.3 of the Credit Agreement.  To the extent practicable, each such
Grantor shall thereafter deliver the Pledged Collateral to or for the account of
the Administrative Agent as provided in Section 5.6(b).

(d)         Intellectual Property.  (i)  Each Grantor shall, in addition to
executing and delivering this Agreement, take such other action as may be
reasonably necessary, or as the Administrative Agent may reasonably request in
writing, to perfect the Administrative Agent’s security interest in the
Intellectual Property of such Grantor.  (ii) Concurrently with the delivery of
each Compliance Certificate, following the creation or other acquisition of any
Intellectual Property owned by any Grantor after the date hereof which is
registered or becomes registered or the subject of an application for
registration with the United States Copyright Office or the United States Patent
and Trademark Office, as applicable, such Grantor, upon the reasonable written
request of the Administrative Agent, shall modify this Agreement by amending
Schedule 6 to include any Intellectual Property which becomes part of the
Collateral and which was not included on Schedule 6 as of the date hereof and
record an amendment to an existing Intellectual Property Security Agreement with
the United States Copyright Office or the United States Patent and Trademark
Office, as applicable, and take such other action as may be reasonably
necessary, or as the Administrative Agent or the Required Lenders may reasonably
request in writing, to perfect the Administrative Agent’s security interest in
such Intellectual Property.

(e)         Bailees.  Any Person (other than the Administrative Agent) at any
time and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Administrative Agent, subject to Section 7.3 of the Credit Agreement.
 At any time and from time to time, the Administrative Agent may give notice to
any such Person holding all or any portion of the Collateral that such Person is
holding the Collateral as the agent and bailee of, and as pledge holder for, the
Administrative Agent, and obtain such Person’s written acknowledgment thereof.
 Without limiting the generality of the foregoing, each Grantor will join with
the Administrative Agent in notifying any Person who has possession of any
Collateral of the Administrative Agent’s security interest therein and shall use
commercially reasonable efforts to obtain an acknowledgment from such Person
that it is holding the Collateral for the benefit of the Administrative Agent.
 Notwithstanding the foregoing, no Grantor shall be required to obtain and
deliver to the Administrative Agent acknowledgements from any such Person who
has possession or control of Collateral, if such Person holds Collateral having
a value not exceeding $1,000,000 in the aggregate. Notwithstanding anything to
the contrary contained in this clause (e), no written acknowledgement, landlord
waiver or collateral access agreement shall be required for any assets provided
to customers as “evaluation systems” while in the possession of such customers
in the ordinary course of business.



12

--------------------------------------------------------------------------------

(f)         Control.  Each Grantor will cooperate with the Administrative Agent
in obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts (other than Excluded Accounts) at all times after the Closing
Date, Electronic Chattel Paper, Investment Property, Securities Accounts (other
than Excluded Accounts) or, to the extent that an Event of Default has occurred
and is continuing and upon the reasonable request of the Administrative Agent,
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request in writing, to perfect and continue
perfected, maintain the priority of or provide notice of the Administrative
Agent’s security interest in such Collateral, subject to Section 7.3 of the
Credit Agreement.

(g)         Additional Subsidiaries.  To the extent required by Section 6.12 of
the Credit Agreement, in the event that any Grantor acquires rights in any
Subsidiary (other than an Immaterial Subsidiary that is not a Guarantor) after
the date hereof, it shall deliver to the Administrative Agent a completed pledge
supplement, substantially in the form of Annex 2 (the “Pledge Supplement”),
together with all schedules thereto, reflecting the pledge of the Capital Stock
of such Subsidiary (except to the extent such Capital Stock consists of Excluded
Assets).  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Administrative Agent shall attach to the Pledged
Collateral related to such Subsidiary immediately upon any Grantor’s acquisition
of rights therein and shall not be affected by the failure of any Grantor to
deliver a Pledge Supplement.

SECTION 4.     REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1        Title; No Other Liens.  Except for the Liens permitted to exist on
the Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each
item of the Collateral in which a Lien is granted by it free and clear of any
and all Liens and other claims of others.

4.2        Perfected Liens.  The security interests granted to the
Administrative Agent pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly (if applicable) executed form),
will constitute valid perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties pursuant to the UCC, as collateral security for the Secured Obligations,
enforceable in accordance with the terms hereof against any creditors of any
Grantor and any Persons purporting to purchase any Collateral from any Grantor,
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by Section 7.3 of the Credit Agreement.

4.3        Jurisdiction of Organization; Chief Executive Office and Locations of
Books.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4.  All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor as of the date
hereof, are set forth in Schedule 4.

4.4        Inventory and Equipment.  On the date hereof (a) the Inventory and
(b) the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5        Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.



13

--------------------------------------------------------------------------------

4.6        Pledged Collateral.  (a) All of the Pledged Stock held by such
Grantor has been duly and validly issued, and is fully paid and non-assessable
(to the extent applicable in the relevant jurisdiction), subject in the case of
Pledged Stock constituting partnership interests or limited liability company
membership interests to future assessments required under applicable law and any
applicable partnership or operating agreement, (b) such Grantor is or, in the
case of any such additional Pledged Collateral will be, the legal record and
beneficial owner thereof, (c) in the case of Pledged Stock of a Subsidiary of
such Grantor or Pledged Collateral of such Grantor constituting Instruments
issued by a Subsidiary of such Grantor, there are no restrictions on the
transferability of such Pledged Collateral or such additional Pledged Collateral
to the Administrative Agent or with respect to the foreclosure, transfer or
disposition thereof by the Administrative Agent, except as provided under
applicable domestic or foreign securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitutes all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock (except for Excluded Assets) hereunder, (e) any and all
Pledged Collateral Agreements which affect or relate to the voting or giving of
written consents with respect to any of the Pledged Stock pledged by such
Grantor have been disclosed to the Administrative Agent, and (f) as to each such
Pledged Collateral Agreement relating to the Pledged Stock pledged by such
Grantor, (i) to the best knowledge of such Grantor, such Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof and is in full force and effect in accordance with
its terms, (ii) to the best knowledge of such Grantor party thereto, there
exists no material violation or material default under any such Pledged
Collateral Agreement by such Grantor or the other parties thereto, and
(iii) such Grantor has not knowingly waived or released any of its material
rights under or otherwise consented to a material departure from the terms and
provisions of any such Pledged Collateral Agreement.

4.7        Investment Accounts.  Schedule 2 sets forth under the headings
“Securities Accounts” and “Commodity Accounts”, respectively, all of the
Securities Accounts and Commodity Accounts in which such Grantor has an interest
as of the date hereof.  Except as disclosed to the Administrative Agent, such
Grantor is the sole entitlement holder of each such Securities Account and
Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent) having “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other
interest in, any such Securities Account or Commodity Account or any securities
or other property credited thereto, except for Excluded Accounts;

(a)         Schedule 2 sets forth under the heading “Deposit Accounts” all of
the Deposit Accounts in which such Grantor has an interest as of the date hereof
and, except as otherwise disclosed to the Administrative Agent, such Grantor is
the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein, except for Excluded Accounts; and

(b)         Except as otherwise permitted under Section 5.3 of the Credit
Agreement, in each case to the extent reasonably requested in writing by the
Administrative Agent and to the extent the following property constitutes
Collateral, such Grantor has taken all actions reasonably necessary or desirable
to: (i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any Certificated Securities (as
defined in Section 9-102 of the UCC); (ii) establish the Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Accounts constituting Securities Accounts, Commodity
Accounts, Securities Entitlements or Uncertificated Securities (each as defined
in Section 9-102 of the UCC); (iii) establish, at all times after the Closing
Date, the Administrative Agent’s “control” (within the



14

--------------------------------------------------------------------------------

meaning of Section 9-104 of the UCC) over all Deposit Accounts (except for
Excluded Accounts); and (iv) deliver all Instruments (as defined in Section
9-102 of the UCC) to the Administrative Agent to the extent required hereunder.

4.8        Receivables.  Such Grantor does not have any Receivables payable to
such Grantor under or in connection with any Receivable or other Right to
Payment is evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account) or Chattel
Paper, having a value in excess of $500,000 in the aggregate which has not been
delivered to the Administrative Agent.

4.9        Intellectual Property.  (a) Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case owned by such
Grantor in its own name on the date hereof.  Except as set forth in Schedule 6,
on the date hereof, none of the Intellectual Property owned by any Grantor is
the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor except non-exclusive licenses in the
ordinary course of business.

(b)         Each Grantor owns, is licensed to use, or otherwise has the right to
use all Intellectual Property reasonably necessary for the conduct of its
business as currently conducted. The use of such Intellectual Property by each
Grantor does not infringe on the rights of any Person in any material respect.
No material claim has been asserted in writing and is pending by any Person
against a Group Member challenging or questioning the use of any Intellectual
Property by a Grantor or the validity of any Intellectual Property.

(c)         No holding, decision or judgment has been rendered by any
Governmental Authority (i) regarding Intellectual Property owned by a Grantor
which would limit in any material respect or cancel the validity of any
Intellectual Property owned by a Grantor, or (ii) regarding an Intellectual
Property License to which a Grantor is a party which would limit or invalidate
such Grantor’s rights under such Intellectual Property License in any material
respect.

(d)         No action or proceeding to which a Grantor is a party is pending on
the date hereof, or has been threatened in writing (i) seeking to limit or
cancel (A) the validity of any material Intellectual Property owned by a Grantor
or such Grantor’ s ownership interest therein or (B) any material Intellectual
Property Licenses to which a Grantor is a party, or (ii) which, if adversely
determined, would have a Material Adverse Effect resulting from the impact on
the value of any material Intellectual Property owned by a Grantor or any
material Intellectual Property Licenses to which a Grantor is a party.

4.10      Instruments.  (i) Such Grantor has not previously assigned any
interest in any Instruments (including but not limited to the Pledged Notes)
held by such Grantor (other than such interests as will be released on or before
the date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).

4.11      Letter of Credit Rights.  Such Grantor does not have any
Letter-of-Credit Rights having an individual potential value in excess of
$1,000,000 except as set forth in Schedule 7 or as have been notified to the
Administrative Agent in accordance with Section 5.22.

4.12      Commercial Tort Claims.  Such Grantor does not have any Commercial
Tort Claims having a potential value in excess of $500,000 in the aggregate
except as set forth in Schedule 8 or as have been notified to the Administrative
Agent in accordance with Section 5.21.



15

--------------------------------------------------------------------------------

SECTION 5.     COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

5.1        Delivery of Instruments, Certificated Securities and Chattel Paper.
 If any amount payable under or in connection with any of the Collateral shall
be or become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$1,000,000 in the aggregate, such Instrument, Certificated Security or Chattel
Paper shall be promptly delivered to the Administrative Agent, duly indorsed in
a manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement.

5.2        Maintenance of Insurance.

(a)         The Grantors shall maintain insurance as required pursuant to
Section 6.6 of the Credit Agreement.

(b)         All such insurance policies shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days (10 days for nonpayment of premium) after
receipt by the Administrative Agent of written notice thereof, (ii) name the
Administrative Agent as an additional insured party or lender’s loss payee, as
applicable, and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

5.3        Maintenance of Perfected Security Interest; Further Documentation.

(a)         Such Grantor shall maintain the security interests of the
Administrative Agent (for the benefit of the Secured Parties) created by this
Agreement as perfected security interests having at least the priority described
in Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b)         Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request in writing, all in reasonable
detail.

(c)         At any time and from time to time, upon the reasonable written
request of the Administrative Agent, and at the sole expense of such Grantor,
such Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request in writing for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property, Investment
Accounts, Letter-of-Credit Rights (subject to Section 3.3(f)) and any other
relevant Collateral, taking any actions reasonably necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the UCC) with
respect thereto to the extent required hereunder.

5.4        Changes in Locations, Name, Etc.  Such Grantor will not, except upon
10 days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements and other



16

--------------------------------------------------------------------------------

documents reasonably requested in writing by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein (subject to Section 7.3 of the Credit Agreement), and (b) if
applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or sole place
of business, as appropriate:

(i)          change its jurisdiction of organization, identification number from
the jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3; or

(ii)        change its name.

5.5        [Reserved].

5.6        Instruments; Investment Property.

(a)         Upon the reasonable written request of the Administrative Agent,
such Grantor will (i) promptly deliver to the Administrative Agent, or an agent
designated by it, appropriately endorsed or accompanied by appropriate
instruments of transfer or assignment, all Instruments, Documents, Chattel Paper
and certificated securities with respect to any Investment Property held by such
Grantor having a value in excess of $1,000,000 in the aggregate, all letters of
credit issued for the benefit of such Grantor, and all other Rights to Payment
held by such Grantor at any time evidenced by promissory notes, trade
acceptances or other instruments having a value in excess of $1,000,000 in the
aggregate, and (ii) provide such notice, obtain such acknowledgments and take
all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights (subject to Section 3.3(f)) held by such Grantor, as the
Administrative Agent shall reasonably specify to perfect a security interest
therein.

(b)         If such Grantor shall become entitled to receive or shall receive
any certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any Pledged
Collateral, or otherwise in respect thereof, and such Grantor would have been
required to take actions with respect to such property under Section 5.6(a) if
it had been obtained by other means, then such Grantor shall accept the same as
the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations; provided that in no event shall this Section 5.6(b) apply to any
Excluded Assets.  Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent
(including by way of being deposited in a Deposit Account or Securities Account
that is subject to a perfected security interest in favor of the Administrative
Agent), be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent (including by way of being deposited in a
Deposit Account or Securities Account that is subject to a perfected security
interest in favor of the Administrative Agent), be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations.  If any sums of money or property so paid
or distributed in



17

--------------------------------------------------------------------------------

respect of such Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, unless otherwise subject to a perfected security interest
in favor of the Administrative Agent (including by way of being deposited in a
Deposit Account or Securities Account that is subject to a perfected security
interest in favor of the Administrative Agent), hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Secured Obligations.

(c)         Without the prior written consent of the Administrative Agent or
except as permitted by the Credit Agreement, such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof, (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or as
otherwise permitted under the Credit Agreement or (iii) enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof except for customary restrictions required pursuant to
federal and state securities laws.

(d)         In the case of any Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly (to the
extent any action would be required to be taken in response to such events under
Sections 5.6(a) and (b)) in writing of the occurrence of any of the events
described in Section 5.6(a) and (b) with respect to the Pledged Collateral
issued by it and (iii) the terms of Sections 6.3(c) shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) with respect to the Capital Stock issued by it.

5.7        Securities Accounts; Deposit Accounts.  Subject to Section 5.3 of the
Credit Agreement:

(a)         With respect to any Securities Account that is not an Excluded
Account, such Grantor shall (i) cause any applicable securities intermediary
maintaining such Securities Account to show on its books that the Administrative
Agent is the entitlement holder with respect to such Securities Account, and,
(ii) unless the Administrative Agent otherwise agrees, cause such securities
intermediary to enter into an agreement in form and substance satisfactory to
the Administrative Agent with respect to such Securities Account pursuant to
which such securities intermediary shall agree to comply with the Administrative
Agent’s “entitlement orders” without further consent by such Grantor; and

(b)         At all times after the Closing Date, with respect to any Deposit
Account that is not an Excluded Account, such Grantor shall enter into and shall
cause the depositary institution maintaining such account to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which the Administrative Agent shall be granted “control”
(within the meaning of Section 9104 of the UCC) over such Deposit Account.

(c)         The Administrative Agent agrees that it will only communicate
“entitlement orders” or “notices of exclusive control” or similar instructions
with respect to the Deposit Accounts and Securities Accounts of the Grantors
after the occurrence and during the continuance of an Event of Default.

(d)         Such Grantor shall give the Administrative Agent prompt notice of
the establishment of any new Deposit Account and of any new Securities Account
established by such Grantor (in each case, that is not an Excluded Account) with
respect to any Investment Property held by such Grantor.



18

--------------------------------------------------------------------------------

5.8        Intellectual Property. In each case, unless it is permitted by the
Credit Agreement to do otherwise:

(a)         Such Grantor will (i) continue to use each material Trademark in
order to maintain such material Trademark in full force free from any claim of
abandonment for non-use and (ii) not do any act or knowingly omit to do any act
whereby any such material Trademark may become invalidated or impaired in any
way.

(b)         Such Grantor will not do any act, or omit to do any act, whereby any
material Patent owned by such Grantor may become forfeited, abandoned or
dedicated to the public.

(c)         Such Grantor will not do any act or knowingly omit to do any act
whereby any such material Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not do any act whereby any material portion of such
Copyrights may fall into the public domain.

(d)         Such Grantor will, and will use commercially reasonable efforts to
direct its licensees to, not do any act that knowingly uses any material
Intellectual Property to infringe the intellectual property rights of any other
Person.

(e)         Such Grantor will notify the Administrative Agent promptly if it
knows that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
material adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

(f)         Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the United States Patent and Trademark Office or
any similar office or agency in any other country or political subdivision
thereof, such Grantor shall report (i) the initial application to and (ii) the
corresponding grant, if any, of the Patent or Trademark from the United States
Patent and Trademark Office to the Administrative Agent at the times specified
in Section 6.2 of the Credit Agreement.  Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Copyright with the United States Copyright Office,
such Grantor shall report the filing of the initial application to the
Administrative Agent at the times specified in Section 6.2(b) of the Credit
Agreement.  Upon the reasonable written request of the Administrative Agent,
other than in respect of intent-to-use trademark or service mark applications,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request in writing to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(g)         Such Grantor will use commercially reasonable efforts, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each material application (and to obtain the relevant registration)
and to maintain each registration of the material U.S. Intellectual Property,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability.



19

--------------------------------------------------------------------------------

(h)         In the event that any material Intellectual Property owned by such
Grantor is infringed, misappropriated or diluted by a third party, such Grantor
shall take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property.

5.9        [Reserved].

5.10      Defense of Collateral.  Grantors will use commercially reasonable
efforts to appear in and defend any non-frivolous action, suit or proceeding
which may affect to a material extent its title to, or right or interest in, or
the Administrative Agent’s right or interest in, any material portion of the
Collateral.

5.11      Preservation of Collateral.  Grantors will do and perform all
commercially reasonable acts that may be reasonably necessary and appropriate to
maintain, preserve and protect the Collateral other than as permitted under the
Credit Agreement.

5.12      Compliance with Laws, Etc.  Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

5.13      Location of Books and Chief Executive Office.  Such Grantor will: (a)
keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4 or at such other locations as may be disclosed
in writing to the Administrative Agent pursuant to clause (b); and (b) give at
least 10 days’ prior written notice to the Administrative Agent of any changes
in any location where Books pertaining to the Rights to Payment of such Grantor
are kept, including any change of name or address of any service bureau,
computer or data processing company or other Person preparing or maintaining any
such Books or collecting Rights to Payment for such Grantor.

5.14      Location of Collateral.  Such Grantor will:  (a) keep the Collateral
held by such Grantor at the locations set forth in Schedule 5 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than (i) mobile goods, (ii) Equipment and Inventory out for repair, in transit,
at other locations in connection with repair or refurbishment thereof in the
ordinary course of business or in the possession of employees of the Grantors in
the ordinary course of business, (iii) as permitted under the Credit Agreement,
(iv) movement of Collateral from one disclosed location to another disclosed
location; (v) Equipment and Inventory having a fair market value in the
aggregate of less than $1,000,000, (vi) movement of Inventory in the ordinary
course of business and (vii) any assets provided to customers as “evaluation
systems” while in the possession of such customers in the ordinary course of
business), except upon at least 10 days’ prior written notice of any removal to
the Administrative Agent and delivery of a landlord waiver or collateral access
agreement to the extent required by the Credit Agreement; and (b) give the
Administrative Agent at least 10 days’ prior written notice of any change in the
locations set forth in Schedule 5.

5.15      Maintenance of Records.  Such Grantor will keep complete Books with
respect to Collateral held by such Grantor, that are accurate in all material
respects.

5.16      [Reserved].

5.17      [Reserved].

5.18      Expenses.  Such Grantor will pay all reasonably necessary expenses of
protecting, storing, warehousing, insuring, handling and shipping the Collateral
held by such Grantor, to the extent



20

--------------------------------------------------------------------------------

the failure to pay any such expenses could reasonably be expected to materially
and adversely affect the value of the Collateral.

5.19      [Reserved].

5.20      Chattel Paper.  Such Grantor will not create any Chattel Paper in
excess of $1,000,000 without placing a legend on such Chattel Paper acceptable
to the Administrative Agent indicating that the Administrative Agent has a
security interest in such Chattel Paper.  Such Grantor will give the
Administrative Agent prompt notice if such Grantor at any time holds or acquires
an interest in any Chattel Paper with a face amount in excess of $1,000,000 in
the aggregate including any Electronic Chattel Paper and shall comply, in all
respects, with the provisions of Section 5.1 hereof.

5.21      Commercial Tort Claims.  Such Grantor will give the Administrative
Agent prompt notice if such Grantor shall at any time hold or acquire any
Commercial Tort Claim with a potential value in excess of $500,000 in the
aggregate.

5.22      Letter-of-Credit Rights.  Such Grantor will give the Administrative
Agent notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with an individual potential value in excess of
$1,000,000; provided that such notice shall be given promptly, but in no event
later than the delivery of the Compliance Certificate required to be delivered
pursuant to Section 6.2 of the Credit Agreement for the fiscal quarter most
recently ended after the acquisition or creation of such Letter-of-Credit
Rights.

5.23      Shareholder Agreements and Other Agreements.

(a)         Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other written agreement or written understanding
(collectively, the “Pledged Collateral Agreements”) to which it is a party and
shall enforce all of its rights thereunder, except, with respect to any such
Pledged Collateral Agreement relating to any Pledged Collateral issued by a
Person other than a Subsidiary of a Grantor, only to the extent such failure to
comply with such Pledged Collateral Agreements or enforce any rights thereunder
would have a Material Adverse Effect.

(b)         Such Grantor agrees that no Pledged Stock (i) shall be dealt in or
traded on any securities exchange or in any securities market, (ii) shall
constitute an investment company security, or (iii) shall be held by such
Grantor in a Securities Account.

(c)         Subject to the terms and conditions of the Credit Agreement,
including Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or
take any other action to amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

5.24      Government Receivables.  Such Grantor will notify the Administrative
Agent of any Accounts in excess of $1,000,000 in the aggregate in which the
Account Debtor is a United States government entity or any department, agency or
instrumentality thereof, and, if reasonably requested in writing by the
Administrative Agent, Grantors shall submit the documentation required under the
Assignment of Claims Act to the government of the United States seeking approval
of the novation or assignment of each contract relating to such Accounts and
deliver to the Administrative Agent such documentation reasonably necessary to
comply with the Assignment of Claims Act with respect to the assignment of the
right of payment in respect of all contracts relating to such Accounts.



21

--------------------------------------------------------------------------------

SECTION 6.      REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1        Certain Matters Relating to Receivables.

(a)         The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor.  After the occurrence and during the continuance of an Event of
Default, each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(b)         At the Administrative Agent’s reasonable request, after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.

6.2        Communications with Obligors; Grantors Remain Liable.

(a)         The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)         Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that a security interest in the Receivables
has been granted to the Administrative Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Administrative Agent.

(c)         Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each agreement giving rise to the Receivables and observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any agreement giving rise to any
Receivable by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent nor any other Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
agreement giving rise to any Receivable, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.



22

--------------------------------------------------------------------------------

6.3        Investment Property.

(a)         Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given written notice to the relevant Grantor
of the Administrative Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Collateral and all payments made in
respect of the Pledged Notes and other Investment Property to the extent not
prohibited by the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property of such
Grantor; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable discretion, would materially impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b)         If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any such Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of such Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may reasonably determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.  In order to permit Administrative Agent to exercise the
voting and consensual rights to which it may be entitled hereunder and to
receive all dividends and other distributions to which it may be entitled to
receive hereunder, each Grantor shall promptly execute and deliver to
Administrative Agent all such proxies, dividend payment orders and other
instruments as Administrative Agent may from time to time reasonably request in
writing, and without limiting the foregoing, each Grantor hereby grants to
Administrative Agent an IRREVOCABLE PROXY COUPLED WITH AN INTEREST to exercise,
all the voting rights applicable to such Investment Property and to exercise all
other rights, powers, privileges and remedies to which a holder of the
Investment Property would be entitled, which proxy shall only be effective,
automatically (and without any further action on the part of the Grantor or the
Administrative Agent), upon the occurrence and during the continuance of an
Event of Default; provided, that, such rights, powers, privileges and remedies
shall terminate upon Discharge of Obligations.

(c)         Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Collateral pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the



23

--------------------------------------------------------------------------------

Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Collateral directly to the Administrative
Agent.

(d)         If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or Securities Account or instruct the bank or securities intermediary at
which any Deposit Account or Securities Account is maintained to pay the balance
of any Deposit Account or Securities Account to or for the benefit of the
Administrative Agent; provided that Administrative Agent shall not have such
right with respect to any Excluded Accounts.

6.4        Proceeds to be Turned Over To Administrative Agent.  If an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks, Cash Equivalents and other near-cash items shall be
held by such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC.  All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5        Application of Proceeds.  If an Event of Default shall have occurred
and be continuing, the Administrative Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
in payment of the Secured Obligations in accordance with Section 8.3 of the
Credit Agreement.

6.6        Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
 Each Grantor further agrees, at the Administrative Agent’s reasonable written
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, in
accordance with the provisions of Section 6.5, only after deducting all
documented



24

--------------------------------------------------------------------------------

and reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, documented and
reasonable out-of-pocket attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as is contemplated by
Section 8.3 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, but only to the
extent of the surplus, if any, owing to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by any of them of any rights hereunder, except to the extent
found by a final nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party or their respective agents.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.  If an Event of Default has occurred
and is continuing, Administrative Agent may, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it under applicable law and without the requirement of notice to or
upon any Grantor or any other Person (which notice is hereby expressly waived to
the maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which Administrative Agent’s Liens
are perfected by control under Section 9-104 or any other section of the UCC,
instruct the bank maintaining such Deposit Account for the applicable Grantor to
pay the balance of such Deposit Account to or for the benefit of the
Administrative Agent, and (ii) with respect to any Grantor’s Securities Accounts
in which Administrative Agent’s Liens are perfected by control under Section
9-106 or any other section of the UCC, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Administrative
Agent, or (B)  liquidate any financial assets in such Securities Account that
are customarily sold on a recognized market and transfer the cash proceeds
thereof to or for the benefit of Administrative Agent, in each case above, for
application to and repayment of the Secured Obligations. Each Grantor hereby
acknowledges that the Secured Obligations arise out of a commercial transaction,
and agrees that if an Event of Default shall occur and be continuing
Administrative Agent shall have the right to an immediate writ of possession
without notice of a hearing.  Administrative Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Administrative Agent.

6.7        Certain Matters Relating to “Evaluation Systems”.  Notwithstanding
anything to the contrary herein, the Administrative Agent shall not exercise any
of its remedies hereunder with respect to assets provided to customers as
“evaluation systems” in such customers’ possession except following the
occurrence and during the continuance of an Event of Default under Section
8.1(a) or Section 8.1(f) of the Credit Agreement.

6.8        Intellectual Property License.  Solely for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Section 6
and at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or here­after
acquired by the Grantors.



25

--------------------------------------------------------------------------------

6.9        Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the reasonable and documented out-of-pocket
fees and disbursements of any attorneys employed by the Administrative Agent or
any other Secured Party to collect such deficiency.

SECTION 7.     THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1        Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)         Each Grantor hereby irrevocably constitutes and appoints (until the
termination of this Agreement) the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority, coupled with an
interest, in the place and stead of such Grantor and in the name of such Grantor
or in its own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i)         in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii)        in the case of any Intellectual Property owned by such Grantor,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request in
writing to evidence the Administrative Agent’s and the other Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii)       pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)        execute, in connection with any sale provided for in Section 6.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)         (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust



26

--------------------------------------------------------------------------------

any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(G)(i) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine and (ii) assign any
Intellectual Property Licenses that are included as Collateral to which a
Grantor is a party except to the extent any implied prohibitions on assignment
and any anti-assignment provision therein is invalidated by Section 9-408 of the
UCC; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)         If any Grantor fails to perform or comply with any of its agreements
contained herein and any Default or Event of Default shall have occurred and is
continuing, the Administrative Agent, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement.

(c)         [reserved].

(d)         Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

7.2        Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession and accounting of money, under Section 9-207 of the
UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account.  Neither
the Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers.
 The Administrative Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except as a result of their own gross negligence, bad faith or
willful misconduct as found by a final nonappealable decision of a court of
competent jurisdiction.

7.3        Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this



27

--------------------------------------------------------------------------------

Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8.     MISCELLANEOUS

8.1        Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

8.2        Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement.

8.3        No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable.  No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4        Enforcement Expenses; Indemnification.

(a)         Each Guarantor agrees to pay or reimburse the Administrative Agent
and each other Secured Party for all its reasonable and documented out-of-pocket
costs and expenses incurred in collecting against such Guarantor under the
guaranty contained in Section 2 of this Agreement or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including the reasonable and documented out-of-pocket
fees and disbursements of counsel to the Administrative Agent and of counsel to
each other Secured Party.

(b)         Each Grantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)         Each Guarantor agrees to pay, and to save the Administrative Agent
and each other Secured Party harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to the
Credit Agreement.

(d)         The agreements in this Section 8.4 shall survive the Discharge of
Obligations.



28

--------------------------------------------------------------------------------

8.5        Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective permitted
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

8.6        Set Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party and any Affiliate thereof at
any time and from time to time after the occurrence and during the continuance
of an Event of Default, without notice to such Grantor or any other Grantor, any
such notice being expressly waived by each Grantor, to setoff and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party or such Affiliate to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Secured Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and/or electronic mail), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

8.8        Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9        Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.10      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11      GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE,
CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE)
BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO THIS AGREEMENT, AND
THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH,



29

--------------------------------------------------------------------------------

THE LAWS (AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.  This
Section 8.11 shall survive the Discharge of Obligations.

8.12      Submission to Jurisdiction; Waivers.  Each Grantor hereby irrevocably
and unconditionally agrees that the provisions of Sections 10.14(a) and (c) of
the Credit Agreement (relating to submission to jurisdiction and waivers and the
waiver of the right to claim or recover any special, exemplary, punitive or
consequential damages) shall be incorporated herein, mutatis mutandis, as if set
forth herein in full.  This Section 8.12 shall survive the Discharge of
Obligations.

8.13      Acknowledgements.  Each Grantor hereby acknowledges that:

(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)         neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14      Additional Grantors.  Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15      Releases.

(a)         Upon the Discharge of Obligations, the Collateral shall be
automatically released from the Liens in favor of the Administrative Agent and
the other Secured Parties created hereby, this Agreement shall terminate with
respect to the Administrative Agent and the other Secured Parties, and all
obligations (other than those expressly stated to survive such termination) of
each Grantor to the Administrative Agent or any other Secured Party hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.  At the sole expense of any Grantor following any such
termination, disposition or release, the Administrative Agent shall (i) execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, including financing statement amendments to evidence such
release, (ii) deliver to the Grantors such of the Collateral to be released as
may be in possession of the Administrative Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof and (iii) deliver all
possessory Collateral to be released in the Administrative Agent’s possession,
custody or control to the applicable Grantor (or designee).

(b)         If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by Section 7 of the Credit
Agreement, the Liens on such Collateral shall be automatically released, and the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release or evidence of release of the
Liens created hereby on such Collateral, as applicable.  At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold,



30

--------------------------------------------------------------------------------

transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten days, or
such shorter period as the Administrative Agent may agree, prior to the date of
the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with terms and provisions of the Credit Agreement and the other Loan
Documents.

8.16      WAIVER OF JURY TRIAL.  EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH
HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF, CONNECTED WITH, OR BASED UPON THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY; AND (B) AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS
AGREEMENT TO WAIVE ITS  RIGHT TO A TRIAL BY JURY, THAT THE PROVISIONS OF SECTION
10.14(b)  OF THE CREDIT AGREEMENT (RELATING TO THE WAIVER OF THE RIGHT TO JURY
TRIAL) SHALL BE INCORPORATED HEREIN, MUTATIS MUTANDIS, AS IF SET FORTH HEREIN IN
FULL.  THIS WAIVER OF THE RIGHT TO JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT.  EACH PARTY HERETO HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL.  THIS SECTION 8.16 SHALL SURVIVE THE DISCHARGE OF
OBLIGATIONS.

8.17      Patriot Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies each Grantor that, pursuant to
the requirements of “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and 31 C.F.R. § 1010.230, it is required
to obtain, verify and record information that identifies such Grantor, which
information includes the names and addresses and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Grantor and certain of its beneficial owners and other officers in accordance
with the Patriot Act and 31 C.F.R. § 1010.230. Each Grantor will, and will cause
each of its Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested in writing by the Administrative Agent or any Lender to
assist the Administrative Agent and the Lenders in maintaining compliance with
“know your customer” requirements under the PATRIOT Act, 31 C.F.R. § 1010.230 or
other applicable anti-money laundering laws.

[remainder of page intentionally left blank]





31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.



GRANTORS:









AXCELIS TECHNOLOGIES, INC.















By:

/s/ Mary G. Puma



Name:

Mary G. Puma



Title:

President and Chief Executive Officer







Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:









SILICON VALLEY BANK















By:

/s/ Michael Shuhy



Name:

Michael Shuhy



Title:

Managing Director





Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

Note on Omitted Annexes and Schedules



to the Guarantee and Collateral Agreement dated as of July 31, 2020 made by
Axcelis Technologies, Inc. and the other grantors referred to herein in favor of
Silicon Valley Bank, as Administrative Agent



as filed with the Securities Exchange Commission (the “Commission”)

on Form 10-Q for the quarter ending September 30, 2020



In accordance with Paragraph (b)(2) of the Instructions to Item 601 of
Regulation S-K issued by the Commission, all of the annexes and schedules to
this Guarantee and Collateral Agreement have not been filed on the basis that
they do not contain information which is material to an investment decision and
which is otherwise not disclosed in the agreement, another exhibit or otherwise
in the Form 10-Q to which the Guarantee and Collateral Agreement is an exhibit.
Axcelis will furnish supplementally a copy of any omitted annex or schedule to
the Commission upon request. Below is a list of the omitted annex and schedules
with a brief description of the document:

List of Omitted Annexes and Schedules

SCHEDULES



Schedule 1 [Reserved]

Schedule 2 Investment Property

Schedule 3 Perfection Matters

Schedule 4 Jurisdictions of Organization and Chief Executive Offices, etc.

Schedule 5 Equipment and Inventory Locations

Schedule 6 Intellectual Property

Schedule 7 Letter of Credit Rights

Schedule 8 Commercial Tort Claims



ANNEXES



Annex 1 Form of Assumption Agreement

Annex 2 Form of Pledge Supplement





--------------------------------------------------------------------------------